DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to communication files on June 15, 2022, claims 1, 3, 11, 13, and 15 are amended and claims 2 and 12 are cancelled by applicant's request. Therefore, claims 1-20 are presently pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevisan (US Pat. 7,698.261) (Eff filing date of app: 3/30/2007) (Hereinafter Khosh) in view of Ma et al (US Pub 2005/0256865) (Eff fling date of app: 5/14/2004) (Hereinafter Ma).

As to claims 1 and 11, Khosh teaches a method comprising: 
(a) receiving, by a server system, a first query and search results for the first query in response to submitting of the first query by a user (see abstract and col. 3, ln 35-37, “The one or more data stores 102 can provide search results to a service 104 in response to a search query request”); and 
after performing (a): 
selecting, by the server system, one or more attribute-value pairs from among attribute-value pairs represented in the search results (see col. 5 ln 30-39, “Based on the identified attribute values, a set of search categories for the search results”); and 
providing, by the server system, a representation of the search results along with one or more filter elements corresponding to the one or more attribute value pairs, the one or more filter elements programmed to invoke filtering of the search results according to the one or more attribute-value pairs upon selection by the user (see col. 5, ln 34-41 and col. 9, ln 9-30, “Upon receipt of the initial search results from the data store, the service 104 may sort or prioritize the data entries in the initial search results based on the ranking information of the data entries. The ranking information may be temporarily stored along with the data entries. A set of search categories are selected based on the preference information obtained from the data entries for constructing the exemplary display screen”).
Khosh does not expressly teach wherein selecting the one or more attribute value pairs from among the attribute- value pairs represented in the search results comprises selecting the one or more attribute- value pairs according to number of occurrences among the attribute-value pairs represented in the search results.
Ma teaches a method for indexing and searching databases in which he teaches wherein selecting the one or more attribute value pairs from among the attribute- value pairs represented in the search results comprises selecting the one or more attribute- value pairs according to number of occurrences among the attribute-value pairs represented in the search results (see p. 20, “The search system may also track the number of times that each attribute value occurs within the sample results.”, and claim 6,”wherein the mapping includes an indication of frequency of occurrence of the attribute value within that attribute of entries of the database.”).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Khosh by the teaching of Ma because wherein selecting the one or more attribute value pairs from among the attribute- value pairs represented in the search results comprises selecting the one or more attribute- value pairs according to number of occurrences among the attribute-value pairs represented in the search results, would enable the method to identify the top result with the high attributes occurrence.

As to claims 3 and 13, Khosh as modified teaches wherein selecting the one or more attribute value pairs from among the attribute-value pairs represented in the search results comprises: 
selecting the one or more attribute-value pairs according to both of a number of occurrences among the attribute-value pairs represented in the search results and popularity of prior queries including the one or more attribute-value pairs (see Khosh col. 4, Ln 22-26, “For example, if the first ranked data entry has "price" for its "search category selection preference" attribute value, a search category related to "price" is selected from the predefined search categories and will be displayed first among other selected search categories.” and col.6, ln 1-14, “For example, assume that the Web page is constructed to present the first five data entries from the ranked initial search results along with the search categories with the order sets of category values. In this example, the search categories are identified based on search category preference information from the first five data entries and ordered based on the ranks for the first five data entries.”).

As to claims 4 and 14, Khosh as modified teaches The method further comprising: 
generating, by the server system, an attribute map for the prior queries preceding the first query such that each entry of the attribute map includes a key attribute-value pair and one or more associated attribute-value pairs, each of the one or more associated attribute-value pairs having a relevance score associated therewith (see Khosh col. 5, ln 54-60, “The constructed search categories, the ranked initial search results, and the corresponding page data can be transmitted via a communications network 106. After the client device 108 obtains the constructed search categories, the ranked initial search results,”); 
wherein selecting the one or more attribute-value pairs according to popularity of prior queries including the one or more attribute-value pairs comprises selecting the one or more attribute-value pairs according to the relevance scores associated with the one or more attribute-value pairs in the attribute map (see Khosh col. 8, ln 66-67 and col. 9, ln 1-2, “For example, user profile information including user preference, previous search history, etc., may be considered to determine a degree of relevancy.”).

As to claims 5 and 15, Khosh as modified teaches wherein generating the attribute map comprises, for each entry of the attribute map, the relevance score of each associated attribute-value pair of the associated attribute-value pairs is a sum of relevance scores of queries including both of the key attribute-value pair of the each entry and the each associated attribute-value pair (see Khosh abstract, “The data entries are returned after searching on data stores with a search query provided by a user, and then the ranks of the returned data entries are determined based on a degree of relevancy with the search query.” and col. 7, ln 6-27).

As to claims 6 and 16, Khosh as modified teaches The method further comprising: 
receiving, by the server system, an instruction from the user to implement a selected filter of the one or more filter elements (see Khosh col. 2, ln 24-31, “for receiving a user selection from the displayed set of the search categories”); and 
in response to the instructions, performing, by the server system: 
removing one or more filtered items from the search results according to the selected filter (see Khosh col. 4, ln 27-30, “the order of category values in a search category is arranged to reflect the ranking information of the data entries so that users can effectively narrow the search by selecting a category value most relevant to the search query.” And see col. 6, ln 20-22, “After the user makes a selection, the client device 108 issues a request for a second search (generally to narrow the initial search results).”).

As to claims 7 and 17, Khosh as modified teaches The method further comprising: 
receiving, by the server system, feedback with respect to the search results (see Khosh col. 1, ln 19-20, “In the event that the search results are too large”); 
selecting, by the server system, one or more additional attribute-value pairs according to the feedback (see Khosh col. 1, ln 20-21, “users can submit additional search criteria or alternative search criteria in order to reduce the size of the search results”); 
providing one or more additional filter elements according to the one or more additional one or more value pairs to the user (see Khosh col. 1, ln 22-28, “some search engines provide additional search tools that facilitate the display of pre-categorization. The pre-categorization is displayed along with the display of the search results and enables users to choose additional search criteria such as characteristics shared by numerous items or alternative search criteria of the search results”).

As to claims 8 and 18, Khosh as modified teaches The method further comprising: 
training a machine learning model according to the feedback and the attribute-value pairs represented in the search results (see Khosh col. 5, ln 17-24, “For example, if the user selects a "denim" product category for a search request, the client device transmits a search request for locating items in the "denim" product category. Then, the service 104 would issue a query request to the data store 102 for data entries related to the "denim" product category. In response to the query request, the data store 102 provides the initial search results to the service 104”); and 
selecting the one or more additional attribute-value pairs according to the machine learning model (see Khosh col 6, ln 5-14, selection of the top attribute value).

As to claims 9 and 19, Khosh as modified teaches wherein the machine learning model is a logistic regression model (see Khosh col. 1, ln 61-63, “Each identified search category will include an ordered set of category values which have been predefined for the identified search category.” And col. 8, ln 65-67 and col 9, ln 1-2, “Further, other relevant information may be collected to enhance the search. For example, user profile information including user preference, previous search history, etc., may be considered to determine a degree of relevancy”).

As to claims 10 and 20, Khosh as modified teaches wherein the feedback is binary feedback (see Khosh col. 1, ln 17-21, “the search results can be sorted so that the user is presented with the potentially most relevant item for which the user is searching. In the event that the search results are too large, users can submit additional search criteria or alternative search criteria in order to reduce the size of the search results.”).

Response to Arguments
Applicant's arguments with respect to claim 1 and 11 have been considered but are moot in view of the new ground(s) of rejection necessitated by Applicant’s amendment of the claims. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Belix M Ortiz Ditren/            Primary Examiner, Art Unit 2164